Citation Nr: 1805784	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-11 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to a rating in excess of 10 percent for a back disability.

4.  Entitlement to a rating in excess of 10 percent for a right knee disability based on limitation of motion.  

5.  Entitlement to a rating in excess of 10 percent for a right knee disability based on instability.  


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law

ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA RO.  A May 2011 rating decision denied service connection for an acquired psychiatric disability, denied service connection for a left knee disability, and granted service connection for a back disability with an initial 10 percent rating.  With regard to the claim for greater ratings for a right knee disability, a September 2011 rating decision continued an existing 10 percent rating based on instability of the instability, and a March 2014 rating decision granted a separate 10 percent rating based on limitation of flexion of the right knee.  

The issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU, as it is not suggested that he is unable to obtain or maintain substantially gainful employment as a result of his back or right knee disabilities.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran has an acquired psychiatric disability that is related to his active duty service.

2.  The Veteran's back disability is not manifested by ankylosis, forward flexion limited to 60 degrees or fewer, a combined range of motion of the thoracolumbar spine limited to 120 degrees or fewer, an abnormal gait or spinal contour, or incapacitating episodes of intervertebral disc syndrome (IVDS).

3.  The Veteran's right knee disability is not manifested by a range of motion limited to 30 degrees of flexion or fewer or 10 degrees of extension or greater.  

4.  The Veteran's right knee disability is not manifested by dislocation of the semilunar cartilage, effusion, moderate or worse recurrent subluxation or instability, or symptoms following removal of the semilunar cartilage that are not otherwise addressed by the Veteran's existing ratings.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C. §§ 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

2.  The criteria for a rating in excess of 10 percent for a back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5237 (2017).

3.  The criteria for a rating in excess of 10 percent for a right knee disability based on limited motion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Code 5260 (2017).

4.   The criteria for a rating in excess of 10 percent for a right knee disability based on instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has granted the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  Accordingly, the Board finds that any error with respect to this claim is moot.  Otherwise, VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran was provided with all appropriate notification in March 2014.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  The Veteran has been provided with examinations addressing his claimed disabilities.  The Board finds that the examiners reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered appropriate opinions consistent with the remainder of the evidence of record.  

With that said, the Board notes that since the most recent examinations of the Veteran's back (March 2011) and right knee (September 2011), the Court has interpreted the applicable regulations to require expansive range of motion testing.  38 C.F.R. § 4.59, Correia v. McDonald, 28 Vet. App. 158 (2016).  With that said, the Veteran has not argued that the range of motion findings listed in the existing examination reports fail to accurately describe his symptomatology.  Furthermore, to the extent that range of motion testing of the back requires the Veteran to engage in motions such as leaning forward, leaning backwards, leaning sideways, and rotating the back, the Board finds that such testing captures active motion with the Veteran bearing his own body weight.  Furthermore, the examiner addressed the Veteran's active motion of the right knee, which the Board finds to be the most relevant motion in terms of addressing his functional impairment; the Veteran has not alleged that his passive motion is more severe than his active motion.  The Board finds that the testing of the Veteran's back and right knee best captures the actual functional impairment suffered by the Veteran better than the examiner passively moving the Veteran through a non-weight bearing range of motion.  In sum, the Board finds that the medical evidence of record is adequate for the purpose of rendering a decision.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for an Acquired Psychiatric Disability

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Turning to the facts in this case, the Veteran has been diagnosed, for example in his April 2011 examination, with anxiety disorder.  With regard to an in-service event or injury, in December 2003, the Veteran reported having anxiety, and a clinician noted that the Veteran had received treatment for anxiety.  With both a current disability and an in-service incident, the remaining question is whether the Veteran's acquired psychiatric disability is related to service.  In May 2016, Dr. Guthrie, a private physician, opined that the Veteran's acquired psychiatric disability was likely related to the Veteran's service.  Dr. Guthrie's opinion cited to relevant evidence of record and otherwise fully explained its conclusion.   Dr. Guthrie's opinion provides a nexus between the Veteran's current acquired psychiatric disability and his active duty service, and service connection is accordingly granted.  

With that said, the Board acknowledges that the April 2011 examiner was unable to conclude that the Veteran's acquired psychiatric disability was related to his service or service connected disability.  As a rationale for this opinion, the examiner noted, in part, that there was no evidence of psychiatric complaints during the Veteran's military service.  As noted above, the Veteran indeed complained of symptoms of anxiety in service.  The Board accordingly places relatively little probative weight on this opinion because it is based, in part, on a faulty factual premise.  

Increased Ratings Generally

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods other than those discussed herein.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2017); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same manifestation of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2017).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2017).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  

Increased Rating for a Back Disability

The Veteran contends that his back disability warrants a rating in excess of the currently-assigned 10 percent rating.  

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R § 4.71a, Diagnostic Code 5237 (2017).  The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Formula for Rating IVDS Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

20 percent:	Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months.
40 percent:	Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.
60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

38 C.F.R § 4.71a, Diagnostic Code 5243 (2017).

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  
When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).  

Turning to the facts in this case, the Veteran filed his underlying claim of entitlement to service connection for a back disability in November 2010.  In November 2010, the Veteran had tenderness to palpation of the paravertebral muscles on the right side of the low back.  The range of motion was intact, and there were no deformities.  

The Veteran underwent a VA examination in March 2011, at which time the Veteran complained of a one-year history of low back pain, stiffness, and spine pain.  The Veteran described experiencing flare-ups of pain several times a year that resulted in difficulty bending.  The Veteran did not have incapacitating episodes of spine disease, he used no devices or aids, and he could walk up to 3 miles.  The Veteran's posture was normal, and there were no abnormal spine curvatures.  The examiner observed spasm, tenderness, and painful motion.  The Veteran's muscle spasm and tenderness was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  There was no atrophy, guarding, or weakness.  The Veteran had flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees, with pain on active motion.  There was objective evidence of pain following repetitive motion, but there were no additional functional limitations after repeated motion.  

In May 2012 and October 2012, the Veteran's range of motion in his back was intact, his muscle tone was adequate, and there were no deformities.  In January 2013, the Veteran's range of motion was intact, and his muscle tone was adequate without deformities.  In August 2013, the Veteran was assessed with lumbar paraspinal muscle spasm.  In November 2014, a clinician noted that the Veteran had a lumbar paraspinal muscle spasm.  A clinician noted that the Veteran's range of motion was intact, and his muscle tone was adequate.  

Turning to an evaluation of these facts, the Board first finds that the Veteran's spine has not been ankylosed, or immobile, at any time.  The Board thus finds that neither a 50 percent rating (requiring unfavorable ankylosis of the entire thoracolumbar spine) nor a 100 percent rating (requiring unfavorable ankylosis of the entire spine) is warranted at any time.

A 40 percent rating requires either favorable ankylosis of the entire thoracolumbar spine or forward flexion limited to 30 degrees or fewer.  As noted above, the Veteran's back has never been ankylosed, and the evidence does not support a finding that Veteran's forward flexion has been limited to 30 degrees or less, even when taking pain into consideration.  A 40 percent rating is therefore unwarranted at any time.  

A 20 percent rating requires forward flexion limited to at least 60 degrees, or a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this case, the evidence does not support a finding that Veteran's forward flexion has been limited to 60 degrees or less, even when taking pain into consideration.  The Veteran's combined range of motion has never been limited to 120 degrees or fewer; instead, the Veteran has shown a combined range of motion limited, at worst, to 240 degrees.  While clinicians have observed the Veteran to have muscle spasm, the March 2011 examiner indicated that such spasm did not result in abnormal gait or abnormal spinal contour; the medical evidence does not otherwise show gait or contour abnormalities as a result of spasm or guarding.  A 20 percent rating is unwarranted at any time.  

In reaching this conclusion, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2017).  Although the Board accepts the Veteran's assertions that his back disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his spine disability generally do not demonstrate a degree of functional loss so as to warrant higher ratings for the period on appeal.

A rating in excess of 10 percent is similarly unavailable under the formula for rating IVDS.  A rating in excess of 10 percent based on IVDS requires incapacitating episodes with a total duration of at least 2 weeks during a 12-month period.  In this case, there has been no showing that the Veteran actually has IVDS, nor has it been demonstrated that bed rest has been prescribed at any time during the course of the appeal.  Furthermore, the March 2011 examiner found that the Veteran did not suffer from incapacitating episodes.  In sum, the criteria for a rating in excess of 10 percent for a back disability based on IVDS have not been met.  

Turning now to an evaluation of the neurological manifestations of the Veteran's back disability, a compensable evaluation of the Veteran's neurological symptoms would require a finding that such symptoms approximate at least mild incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Turning to the facts in this case, in November 2010, a clinician noted that the Veteran had no gross motor or sensory defect.  The Veteran underwent a VA examination in March 2011, at which time the Veteran reported that his back pain did not radiate; reflex, sensory, and motor examination were all normal.  Muscle tone was normal without atrophy.   In May 2012, October 2012, and January 2013, there was no gross motor or sensory deficit.  In February 2013, the Veteran complained of low back pain that radiated to his right leg.  In November 2014, there was no gross motor or sensory deficit.  In February 2015, the Veteran complained of low back pain that radiated to his right leg.  

Upon review of these facts, the Board finds that to the extent the Veteran suffers from neurological symptoms, such symptoms are no more than slight.  While the Veteran has complained of pain that radiates into his right leg, clinicians have consistently found the Veteran to have normal motor, sensory, and reflex functioning.  Furthermore, the Veteran himself has not argued that he suffers from neurological impairment secondary to his back disability.  Accordingly, the Board finds that a separate rating addressing neurological manifestations of the Veteran's back disability is unwarranted.  

Increased Rating for a Right Knee Disability

The Veteran contends that his right knee disability warrants ratings in excess of the currently-assigned 10 percent rating based on limited flexion and 10 percent rating based on instability.

The Board will first address the issue of entitlement to a greater rating based on limitation of motion of the right knee.  Separate evaluations may be assigned for limitation of flexion and extension of the same knee joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  In pertinent part, limitation of flexion to 45 degrees warrants a 10 percent rating; to 30 degrees warrants a 20 percent rating, and; to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  In pertinent part, limitation of extension to 10 degrees warrants a 10 percent rating; to 15 degrees warrants a 20 percent rating; to 20 degrees warrants a 30 percent rating; to 30 degrees warrants a 40 percent rating, and; to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Turning to the facts in this case, by way of history, the Veteran underwent a surgical repair of the right anterior cruciate ligament (ACL) in 2003.  A March 2006 MRI examination showed that the Veteran's right knee was status-post ACL repair with a radial tear of the posterior horn of the medial meniscus.  The Veteran filed his claim of entitlement to an increased rating for a right knee disability in November 2010.  In December 2010, a clinician noted that the Veteran's range of motion in the right knee was intact.  

The Veteran underwent a VA examination in September 2011, at which time the Veteran complained of progressively worsening right knee pain.  The examiner noted that the Veteran had symptoms of pain, stiffness, weakness, and decreased speed of joint motion.  There was no deformity or incoordination.  The Veteran complained of swelling and tenderness in the right knee, and he experienced severe flare-ups every week, with each flare-up lasting for hours.  Squatting, prolonged standing, and prolonged walking precipitated flare-ups.  The Veteran experienced a decreased range of motion and ability to walk secondary to his flare-ups.  The Veteran could stand for up to 30 minutes, and he could walk greater than one-quarter mile but less than one mile.  The Veteran had flexion to 132 degrees and "extension limited by -7 degrees".  There was evidence of pain following repetitive motion, but no functional limitation or additional limitation of motion.  There was no ankylosis.

Turning to an analysis of this evidence, with respect to an increased rating based on limitation of flexion, the evidence does not demonstrate right knee flexion limited to 30 degrees or fewer, even when taking pain into consideration.  The Board thus finds that a greater disability rating based on a limitation of flexion, which would require flexion limited to 30 degrees or fewer, is unavailable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  With respect to an increased rating based on limitation of extension, the evidence does not demonstrate extension limited to 10 degrees or greater, even when taking pain into consideration.  The Board thus finds that a greater or separate compensable rating based on a limitation of extension, which would require extension limited to 10 degrees or greater, is unavailable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  While the Board accepts the credible contentions of the Veteran that his right knee disability causes him to experience pain, the Board has taken that into account in its consideration of the range of motion of the Veteran's right knee.  In fact, the complaints of right knee pain, coupled with the limitation motion of the right knee, provided the basis for the rating that has been assigned based on limited motion.  38 C.F.R. § 4.59.

Having determined that the existing 10 percent rating is the maximum rating available based on limitation of movement of the right knee, the Board next turns to the possibility of greater ratings based on instability of the right knee.  Limitation of motion and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

Under Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Turning to the facts in this case, by way of history, in 2003, the Veteran underwent a surgical repair of the right anterior cruciate ligament (ACL) and a debridement of the medial meniscus.  A March 2006 MRI examination showed that the Veteran's right knee was status-post ACL repair with a radial tear of the posterior horn of the medial meniscus.  The Veteran filed his claim of entitlement to an increased rating for a right knee disability in November 2010.  In February 2011, the Veteran complained of locking in the right knee.  In July 2011, the Veteran complained of locking in the right knee and a feeling of the knee "coming out of place" when squatting.  

The Veteran underwent a VA examination in September 2011, at which time the Veteran complained of giving way, crepitation, and instability.   The Veteran had not experienced episodes of dislocation or subluxation, but he complained of locking episodes daily or more often.  The Veteran denied experiencing effusions.  The Veteran wore a brace on his right knee.  The examiner observed clicking and snapping of the right knee, but no grinding.  The examiner noted mild anterior/posterior instability.  The examiner noted that the Veteran had a meniscal abnormality; the meniscus was surgically absent, and the Veteran had locking, but no effusion or dislocation.  McMurray's test was positive.  In August 2015, the Veteran complained of looseness in the right knee.  

Turning now to an evaluation of this evidence, the Veteran currently receives a 10 percent rating based on instability of the right knee.  A greater evaluation based on instability requires moderate or worse symptoms of recurrent subluxation or lateral instability of the right knee.  To the extent that clinicians, for example in September 2011, have noted instability of  the right knee, they have characterized such instability as "mild".  The Veteran has otherwise only occasionally complained of feelings of right knee locking, clicking, and a subjective feeling of looseness to clinicians.  The Board finds that the Veteran's symptom picture is inconsistent with a finding that he suffered from moderate instability of the right knee or worse at any time.  

Evaluation of a knee disability on the basis of instability does not necessarily preclude the separate evaluation of a meniscal disability of the same knee.  See Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (November 29, 2017).  Dislocation of the semilunar cartilage (that is, the meniscus) with frequent episodes of locking, pain, and effusion, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 10 percent rating applies when semilunar cartilage has been removed but remains symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

With regard to an additional rating based on dislocation of the semilunar cartilage, while the Veteran underwent a surgical removal of the semilunar cartilage in 2003, the evidence does not show a dislocation of the semilunar cartilage of the right knee at any time.  Furthermore, the Veteran has not complained of effusions, and clinicians have not noted effusions of the right knee.  Thus, the Board finds that a separate rating under Diagnostic Code 5258, applicable to dislocation of the semilunar cartilage, is unwarranted. 

With regard to an additional rating based on removal of the semilunar cartilage, the Veteran underwent a debridement of the right medial meniscus (that is, a removal of damaged cartilage from the right knee) in 2003, and the Veteran's right knee indeed remains symptomatic, with complaints such as limited motion, pain, locking, clicking, and looseness.  With that said, the Veteran's complaints of limited motion and pain are already contemplated by his current 10 percent rating under Diagnostic Code 5260, applicable to limitation of flexion.  The Veteran's complaints of locking, clicking, and looseness form the basis of the existing 10 percent rating under Diagnostic Code 5257, applicable to recurrent subluxation or lateral instability of the knee.  The Board finds that the Veteran does not suffer from additional symptoms that are not addressed by the already-existing ratings.  Thus, the Board finds that a separate rating based on removal of the semilunar cartilage is not appropriate because awarding a separate rating would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  


ORDER

Service connection for an acquired psychiatric disability is granted.  

A rating in excess of 10 percent for a back disability is denied.  

A rating in excess of 10 percent for a right knee disability based on limitation of motion is denied.  

A rating in excess of 10 percent for a right knee disability based on instability is denied.  


REMAND

The Veteran underwent a VA examination of his left knee in May 2011, at which time the examiner found that the Veteran did not have a disability of the left knee.  Both before and after the time of the examination, however, clinicians have diagnosed the Veteran with a left knee disability.  For example, in March 2011, a clinician diagnosed the Veteran with derangement of the left knee.  In May 2011, the Veteran was diagnosed with a left knee sprain.  In August 2011, the Veteran was diagnosed with pes anserine bursitis of the left knee.  Accordingly, given that the Veteran has manifested a knee disability since filing his appeal, the Veteran should be provided with an additional examination addressing the likely etiology of his left knee disability.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  After reviewing the Veteran's claims file and diagnosing the Veteran's left knee disability, the examiner should:

a) address whether the Veteran currently shows, or has shown a left knee disability at any time since filing his claim for benefits in November 2010.  In rendering this opinion, please address the evidence of record diagnosing the Veteran with a left knee disability, including the March 2011, May 2011, and August 2011 notations from VA clinicians diagnosing the Veteran with such a disability.

b) to the extent that the Veteran has shown a left knee disability at any time since filing his claim in November 2010, address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's left knee disability:

i) began during or was otherwise caused by his military service.  

ii) was caused or aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by his service-connected disabilities, including his right knee disability and back disability.  

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


